FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RUBEN GARCIA HERNANDEZ,                          No. 12-70737

               Petitioner,                       Agency No. A088-825-515

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Ruben Garcia Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for relief

under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We dismiss the petition for review.

      Garcia Hernandez’s only contention is that the IJ’s CAT analysis was

erroneous because the IJ denied his CAT claim without addressing government

acquiescence. We lack jurisdiction to consider this argument because Garcia

Hernandez did not raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004) (court lacks jurisdiction to consider issues that have not been

administratively exhausted).

      PETITION FOR REVIEW DISMISSED.




                                          2                                       12-70737